United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS          April 30, 2003
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                             No. 02-11085
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

HIRAM RODRIGUEZ MARTINEZ,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:02-CR-55-2-A
                       --------------------

Before JOLLY, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Hiram Rodriguez Martinez (“Martinez”) appeals his sentence

following his guilty plea conviction of conspiracy to possess

with intent to distribute a substance containing a detectable

amount of methamphetamine in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(B).    Martinez argues that the district court erred in

applying a two-level increase to the base offense level pursuant




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-11085
                                 -2-

to U.S.S.G. § 2D1.1(b)(1) for possession of a dangerous weapon

during the offense.

     Because the Government showed that Martinez’s co-defendant

knowingly possessed a weapon while they committed the offense and

because firearms are the “tools of the trade” in drug

conspiracies, the district court did not clearly err in finding

that Martinez should have foreseen his co-defendant’s possession

of a dangerous weapon.    See United States v. Aguilera-Zapata, 901

F.2d 1209, 1215 (5th Cir. 1990).   Additionally, a review of the

record indicates that Martinez did not meet his burden of proving

that it was “clearly improbable that the weapon was connected

with the offense.”    See U.S.S.G. § 2D1.1, comment. (n.3); United

States v. Marmolejo, 106 F.3d 1213, 1216 (5th Cir. 1997).

     AFFIRMED.